Citation Nr: 0018511	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

3.  Entitlement to a temporary total rating based on hospital 
treatment pursuant to the criteria of 38 C.F.R. § 4.29 
(1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

The current appeal arose from an August 1995 rating decision 
of the VA Regional Office (RO) in Houston, Texas.  The RO 
denied entitlement to an evaluation in excess of 50 percent 
for PTSD, a TDIU, a temporary total evaluation based on 
hospitalization pursuant to the criteria of 38 C.F.R. § 4.29, 
and an evaluation in excess of 30 percent for atrophy of the 
left eye from a fractured orbit.  In January 1996 the veteran 
appealed the above decision in its entirety and was issued a 
statement of the case in May 1996.  He did not submit a 
substantive appeal with respect to the above denials.

In March 1998 the RO issued a supplemental statement of the 
case again addressing the denials of the August 1995 rating 
decision.  The RO advised that it had not received a 
substantive appeal subsequent to the May 1996 statement of 
the case, and advised that if within 60 days a substantive 
appeal was not received, nor a request for extension of the 
appeal period, it would close the records.

In March 1998 the RO proposed a finding of incompetency on 
the part of the veteran to disburse VA funds.

In March 1998 the veteran submitted a substantive appeal 
wherein he indicated that he was maintaining his appeal of 
the denial of entitlement to an evaluation in excess of 50 
percent for PTSD, a TDIU, and a temporary total rating on the 
basis of hospital treatment pursuant to the criteria of 
38 C.F.R. § 4.29.  He also filed a claim of entitlement to 
service connection for right eye deterioration as secondary 
to service-connected left eye atrophy from a fractured orbit.


In December 1998 the RO affirmed the denial of entitlement to 
an evaluation in excess of 50 percent for PTSD, determined 
that the veteran was not competent to disburse VA funds, and 
denied entitlement to service connection for right eye 
deterioration of visual acuity as secondary to the service-
connected left eye atrophy from a fractured orbit.  The RO 
also issued a supplemental statement of the case referable to 
these claims in May 1999.

In June 1999 the veteran submitted a substantive appeal 
limited to the denial of an evaluation in excess of 50 
percent for PTSD, and the determination of his not being 
competent to disburse VA funds.  The Board construes the June 
1999 statement as a notice of disagreement with the RO 
determination that the veteran was not competent to disburse 
VA funds.  

In July 1999 the RO issued a supplemental statement of the 
case referable to the denial of entitlement to an evaluation 
in excess of 50 percent for PTSD.

In June 1999 the RO affirmed the denial of entitlement to a 
TDIU.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in June 2000, a transcript of which has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board notes that at the hearing held at the RO in June 
2000 the veteran and his representative indicated that the 
only issue for appellate review was the denial of an 
evaluation in excess of 50 percent for PTSD.  However, they 
referred to the veteran's being unemployable and having been 
determined as totally disabled from working by the Social 
Security Administration (SSA).  The complete records 
pertaining to the SSA award of benefits to the veteran are 
not on file, and of course are relevant to the veteran's 
claim(s).  

The Board's review of the evidence of record discloses that 
clarification must be obtained as to the claims the veteran 
wishes to pursue.  As the Board noted earlier, the claims 
file contains a substantive appeal as to the denials of an 
evaluation in excess of 50 percent for PTSD, a TDIU, and a 
temporary total evaluation based on hospitalization pursuant 
to the criteria of 38 C.F.R. § 4.29.  There exists no doubt, 
in view of the statements on file and the testimony presented 
in June 2000, that the veteran continues to pursue the claims 
of entitlement to an increased evaluation for PTSD and a 
TDIU.

What is not clear is whether he still intends to pursue the 
claim of entitlement to a temporary total evaluation based on 
hospital treatment pursuant to the criteria of 38 C.F.R. 
§ 4.29.  A substantive appeal as to this issue is of record.  
However, the veteran, in more recent statements, has not 
mentioned this claim.  He has not withdrawn in writing this 
issue from appellate review.  Furthermore, the veteran has 
pursued additional claims for a temporary total evaluation 
based on various hospitalizations and it is not clear for 
which hospitalizations he is seeking such benefit if at all.

Initially, the Board notes that the veteran's claims for an 
increased evaluation for PTSD, a TDIU, and, if later 
confirmed, a temporary total evaluation(s) based on 
hospitalization purportedly for PTSD pursuant to the criteria 
of 38 C.F.R. § 4.29 are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).



In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating, TDIU and total rating based on 
hospitalization due to service-connected disability.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's contentions concerning the severity of his PTSD, 
need for hospitalization, and inability to work are 
sufficient to conclude that his claims for increased 
compensation benefits are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

During the June 2000 hearing the veteran testified that he 
was unable to report for a scheduled VA examination because 
he was incarcerated at the time.  He has expressed a 
willingness to report for an examination.  The Board notes 
that it has been years since the veteran was formally 
examined by VA.  Such examinations of his service-connected 
disabilities would materially assist in the adjudication of 
his appeal with respect to all the issues which appear to be 
on appeal at this time, pending further clarification on 
remand of the case to the RO.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the RO's determination that he was not 
competent for the purpose of disbursing VA benefits.  Where 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board 
is remanding the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for service-
connected PTSD and left eye atrophy due 
to a fractured orbit.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should contact the veteran and 
request that he specifically identify 
those issues his wishes to pursue on 
appeal.  In particular, if he wishes to 
pursue the claim for a temporary total 
evaluation based on hospitalization 
pursuant to the criteria of 38 C.F.R. 
§ 4.29, he should specify which period or 
periods of hospitalization he wishes to 
be considered for benefits pursuant to 
38 C.F.R. § 4.29.

3.  The RO should issue a statement of 
the case as to the determination that the 
veteran is not competent to disburse VA 
funds.  The veteran should be notified of 
the need to submit a substantive appeal 
if he wishes appellate review of this 
claim.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim are not 
available, that fact should be entered in 
the claims file.

5.  The RO should arrange for a VA 
special ophthalmology examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
left eye atrophy from a fractured orbit.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  Any 
opinions expressed by the examiner as to 
the severity of the appellant's service-
connected left eye disability must be 
accompanied by a complete rationale.

6.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
PTSD and ability to work.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated that the claims file 
was presented for review in conjunction 
with the examination.  




The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so stated.  If a psychiatric 
disorder(s) other than PTSD is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD, and, if not so related, 
whether the veteran's PTSD has any effect 
on the severity of any other psychiatric 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD.  In 
particular, the examiner shoulder address 
the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships.

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;


(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods.

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods.

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must be requested to express 
an opinion as to whether the veteran's 
PTSD has rendered him unemployable.  If 
such is not the case, the examiner must 
then be required to express an opinion as 
to whether the service-connected PTSD and 
left eye disability have rendered the 
veteran unemployable.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for PTSD, a TDIU, 
and, if appropriate as clarified by the 
veteran, a temporary total evaluation(s) 
based on hospital treatment pursuant to 
the criteria of 38 C.F.R. § 4.29.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




